                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                       )       CASE NO. 1:19 CR 202
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
   v.                                           )       ORDER ACCEPTING PLEA
                                                )       AGREEMENT, JUDGMENT AND
JOSE MEDINA-GOMEZ,                              )       REFERRAL TO U.S. PROBATION
                                                )       OFFICE
        Defendant                               )


          This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Jose Medina-Gomez, which

was referred to the Magistrate Judge with the consent of the parties.

          On April 2, 2019, the government filed a one count Indictment, charging

Defendant Jose Medina-Gomez with Illegal Reentry, in violation of Title 8 U.S.C. § 1326.

Defendant Medina-Gomez was arraigned on April 18, 2019, and entered a plea of not guilty to Count

1 of the Indictment, before Magistrate Judge Greenberg. On May 16, 2019 Magistrate Judge Ruiz,

received Defendant Medina-Gomez’s plea of guilty to Count 1of the Indictment, and issued a Report

and Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of

guilty entered.

          Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

          On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Medina-Gomez is found to be competent to enter a plea and to understand his constitutional rights.

He is aware of the charges and of the consequences of entering a plea. There is an adequate factual

basis for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily.
The plea agreement is approved.

         Therefore, Defendant Medina-Gomez is adjudged guilty to Count 1 of the Indictment, in

violation of Title 8 U.S.C. § 1326, Illegal Reentry. This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be on

June 7, 2019, at 10:30 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West

Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
May 31, 2019
